DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 are objected to because of the following informalities:

	Claim 1, line 4 recites “characterized in that”. The phrase “characterized in that” is a phrase established in foreign practice that is not used in the USPTO. All instances of “characterized in that” may be amended to recite “wherein”.

	Claims 2-9 recite “characterized in that” in line 2 of each claim. The phrase “characterized in that” is a phrase established in foreign practice that is not used in the USPTO. All instances of “characterized in that” may be amended to recite “wherein”.

Claim 1, line 2, “the upper end” should read --an upper end--.
Claim 1, line 10, “the double tenon” should read --a double tenon--.
Claim 8, “in the rest and transport position” should read --in both rest position and transport position-- or --in both rest and transport positions--.

	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “fixing pins” in claim 9 is used by the claim to mean “Page 2, paragraph 6 and line 1 of page 3 recite "The solutions present on the market generally use systems that make use of spring pins, screws or other systems for the assembly and placing into service of the device which must subsequently be removed." and Page 4, paragraph 5 recites "It is easily mounted by means of three joints and does not require other parts for mounting and to guarantee the safety of the device during use. In fact, no fixing pins are used.",” while the accepted meaning is, as best understood from fixing and pin on dictionary.com (See attached images below), “Fixing pin may comprise a, small, slender, often pointed piece of wood, metal, etc., used to fasten, support, or attach things. These pins may include short cylindrical rods or tubes for joining two parts so as to permit them to move in one plane relative to each other and screws, bolts, or other items used to fix or assemble building material, furniture, or equipment.” The term is indefinite because the specification does not clearly redefine the term. As best understood from the specification regarding fixing pins and the three joints comprising the transportable lifting device, the joints must not require any “fixing pins” which must subsequently be removed when disassembling the device to place it in the rest and transport position. The specification recites several sections in which it appears the joints do comprise pins which may be interpreted as fixing pins. For example, page 10, paragraph 3 recites “During manufacture of the device 10, before sale, the pairs of bushings 53 are mounted, one per side, by means of a pin (bolt) on the diagonal 14. The bushings 53 are positioned inside the guides 51 and the plates in which the guides 50 are located are mounted inside the arm 13, by means of the special bolts, consequently, the diagonal 14 is connected movably to the arm 13.” Page 10, paragraph 6 recites “The bushings 48 are mounted to the arm 13 and is inserted inside the upright 12 and the plates in which the guides 42 are located are mounted by means of special bolts.” Page 11, paragraph 5 recites “In particular, the hooks 41 preferably comprise a lever 54 pivoted upstream of the recess 42 with a pin 55. Below the pin 55 the lever extends to form a button 56 for movement of the lever that extends above the pin 55 and ends with a pair of pins 57 arranged spaced apart from each other and transverse to the lever 54, which are inserted into the enlargement of the two slots 32, so as to secure the diagonal 14 to the upright 12 reducing the space required by the diagonal 14 to exit its seat.” These are three examples of the joints comprising elements that may be interpreted as fixing pins. Bushing 53 is mounted by pin (bolt), guides 50 are mounted by special bolts, guides 42 are mounted by special bolts, and hooks 41 comprise pin 55 and pair of pins 57. 

    PNG
    media_image1.png
    383
    659
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    734
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards (US2665952).

	Regarding claim 1, Edwards discloses a transportable lifting device (Column 1, lines 1-7 discloses “a device which may be removably but firmly mounted at substantially any desired point on a conventional straight ladder” which is interpreted as a device that is transportable and for lifting a person or object) comprising: an upright (See annotated drawing below); an arm (See annotated drawing below) connectable to the upper end of said upright (See first annotated drawing “first joint”); a diagonal (See annotated drawing below) for connecting said arm and said upright (See first annotated drawing “second joint” and “third joint”); wherein said arm is fixed to said upright by means of a first joint (See first annotated drawing below); said diagonal is fixed to said upright by means of a second joint (See first annotated drawing below); said diagonal is fixed to said arm by means of a third joint (See first annotated drawing below); said first joint, said second joint and said third joint are of the double tenon and mortise type (See first and second annotated drawings below. Each joint comprises two hooks and two slots or holes); said first joint comprises: two hooks (Figure 1 Elements 7) placed at the end of the arm (Figure 1 shows Elements 7 are both hooks at the end of the arm); two vertical slots (See second annotated drawing below. There are two vertical slots on the upright) placed on the upright (See second annotated drawing below. The vertical slots are located on the upright).

    PNG
    media_image3.png
    667
    543
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    510
    500
    media_image4.png
    Greyscale


	Regarding claim 2, Edwards discloses the device in accordance with claim 1, wherein said first joint (30, 35) comprises: a pair of guides (See annotated drawing below) placed at the upper end of the upright (See annotated drawing below); said pair of guides comprises a vertical channel open at the bottom (See second annotated drawing below), which has a first 180o bend at the top (See second annotated drawing below); inside each of said pair of guides a bushing can slide (As evidenced by Element 8 sliding within the vertical channel, a bushing would also be capable of sliding within the vertical channel), which is fixed in proximity of an inner end of the arm (As evidenced by the second annotated drawing below, the vertical channel is fixed in proximity of an inner end of the arm. Note: the claim does not recite a definition or range in which a proximity may be interpreted as. The specification page 9, paragraph 4 discloses “Inside guide 43, a circular PTFE bushing 48 can slide, which is fixed in proximity of (approximately 10-20 cm from) the inner (lower) end of the arm 13.”).

    PNG
    media_image5.png
    687
    565
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    300
    435
    media_image6.png
    Greyscale

	Regarding claim 3, Edwards discloses the device in accordance with claim 2, wherein said first joint comprises: a second 90o bend (See annotated drawing below) arranged towards the inside of the19 device (See annotated drawing below. The 90o bend is arranged towards the inside of the device), and after said first bend (See annotated drawing below).

    PNG
    media_image7.png
    281
    446
    media_image7.png
    Greyscale


	Regarding claim 4, Edwards discloses the device in accordance with claim 1, wherein said second joint comprises: a pair of hooks (See annotated drawing below) placed at one end of the diagonal (The pair of hooks are placed at the end of diagonal nearest the upright); two slots placed on the upright (See annotated drawing below. Two slots are placed on the upright).

    PNG
    media_image8.png
    435
    554
    media_image8.png
    Greyscale

	
	Regarding claim 5, Edwards discloses the device in accordance with claim 4, wherein said second joint comprises: a lever (Figure 2 Element 19) pivoted (Column 1, lines 57-60 “Links 19 in the form of metallic straps axe pivotally connected at an intermediate point, as at 20, to the end portions of the bar 17.”) on said diagonal having a button (See Figure 3 and annotated drawing below. The lower corner of the lever is interpreted as a button to indicate to a user where to press to pivot the lever and allow adjustment) at the bottom and a pair of pins at the top (See annotated drawing below), arranged spaced apart from each other and transverse to the lever (See annotated drawing below) that is inserted into an upper enlargement of the two slots (See the annotated drawing for rejection of claim 4 above. The lever is inserted into the two slots by way of the hooks Elements 18).

    PNG
    media_image9.png
    591
    504
    media_image9.png
    Greyscale


	Regarding claim 6, Edwards discloses the device in accordance with claim 1, wherein said third joint comprises: a hook (See annotated drawing below) placed at one end of said diagonal (See annotated drawing below. The hook is shown at one end of said diagonal); two series of parallel holes (See annotated drawing below) present on the arm (See annotated drawing below. The two series of parallel holes are present on the arm).

    PNG
    media_image10.png
    549
    719
    media_image10.png
    Greyscale


	Regarding claim 8, Edwards discloses the device in accordance with claim 1, wherein in the rest and transport position the20 diagonal is inside the arm (Figure 1 shows the Diagonal is inside the Arm. The device is at rest and is capable of being transported while maintaining the Diagonal inside the Arm) which is in turn located inside the upright (Figure 1 shows Element 7 of the Arm located inside the Upright. The device is at rest and is capable of being transported while the Arm is located inside the Upright).


	Regarding claim 9, Edwards discloses the device in accordance with claim 1, wherein said first, second and third joints do not comprise fixing pins. (See 112 rejection above regarding “fixing pins”. For examination purposes and to further prosecution, fixing pins will be interpreted as “…spring pins, screws or other systems for the assembly and placing into service of the device which must subsequently be removed.” Edwards discloses the first joint comprising two hooks Elements 7 connected to Element 8 by way of the two annotated slots as addressed in claim 1, the second joint comprises two hooks Elements 18 connected to Element 8 (different than Element 8 of the first joint) by way of the two annotated slots as addressed in claim 1, and the third joint comprises two hooks Elements 11 and two series of parallel holes connected at Element 13 which does not require subsequent removal and is maintained in a fastened state when placing the device into rest and transport position. Therefore all three joints do not require fixing pins)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Panzarella et al. (US7377740 hereinafter Panzarella).

	Regarding claim 7, Edwards discloses all elements of the current invention stated above including, wherein said third joint comprises: a pair of guides (See annotated drawing below), one per side (Annotated drawing below shows one guide per side), placed at the centre of the arm (See annotated drawing below. Each guide originates from the center of the arm as indicated by the centerline), comprising a rectilinear guide (See annotated drawing below), having at its lower end (See annotated drawing below) a series of adjustment positions (The lower end of the rectilinear guide allows the diagonal to pivot and be adjusted to a series of positions to allow the arm to be placed in an optimal position for use). 

	Edwards fails to explicitly disclose a circular bushing, fixed on the diagonal , can slide inside the guide. Edwards discloses “Arms 12 in the form of metallic bars are pivotally connected at 13 to the standards 11.” Edwards discloses a connection at Element 13 but fails to disclose what comprises the connection.

	Panzarella teaches a circular bushing (Column 6, lines 28-32 “The second collar 44 is supported by, and is rotatably coupled to, the first collar 26 by way of two bushings 46 (see FIG. 33). The bushings 46 can be formed from plastic, TEFLON, or other suitable material.”), fixed on the diagonal (Edwards discloses a connection on the diagonal), can slide inside the guide (Edwards discloses a pivotal connection; therefore, the connection must be movable or the arm and diagonal would not be pivotable about on another).
	
		It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Edwards to incorporate the teachings of Panzarella to provide a circular bushing at the connection between the arm and diagonal. Doing so would allow the connection between the arm and diagonal to have a bushing made of Teflon to reduce the friction at the connection during pivoting and prevent the parts from wearing out after repeated use.


    PNG
    media_image11.png
    452
    730
    media_image11.png
    Greyscale

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Armstrong (US2485685) discloses this invention relates to devices for removable and adjustable association with conventional runged ladders to facilitate the operative security and convenience, and to enhance the utility, thereof, and has as an object to provide an improved such device adaptable to a wide variety of specific practical uses in association with a ladder. Stewart (US1868508) discloses complemental rod coupling members having a hook and eye connection between them so arranged that the members cannot become detached when the rods are straight, and spring interlocking means for said coupling members arranged to lock the coupling members releasably together and so arranged that it is shielded against damage or accidental release when the rods are in service. Pierce (US0732584) discloses a scaffold bracket which can be readily folded and which when extended has a maximum strength. Shopbell (US0073657) discloses an improvement to lifting jacks having a tenon and mortise connection. Duval (US254941) discloses an invention refers to that class of derricks or derrick-cranes which perform the two operations' of hoisting the article to be moved and swinging it around horizontally to the place desired. Pech et al. (US5199586) discloses a quick-connect system is disclosed for sectional boom members for cranes and the like. Holly et al. (US7954657) discloses an improved connection system for boom segments has been invented. With the invention, boom segments have connectors that include alignment surfaces and/or stop surfaces that allow the connectors to be easily aligned for insertion of the pin, and allow the boom segments to be initially connected and then rotated into a final position where the remainder of the connections between segments can be made. Sangster (US4496262) discloses a linking means is disclosed for releasably connecting and quickly disconnecting two relatively discrete members in longitudinally aligned load bearing or load transmitting relationship to each other. The discrete members are connected by the coaction of hook-like flanges strategically disposed upon one member with angularly disposed retainer flanges disposed upon the other discrete member and the containment of a portion of one member between spaced outreaching flange members integrally formed upon said second member while a portion of the confronting edges of both members engage. Vandervalk (US5211297) discloses a load lifting apparatus and in particular foldable and telescopic cranes adapted for mobile use. Meyers et al. (US20080053751) discloses a platform configured to be coupled to rungs of the ladder.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHDI H NEJAD/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723